--------------------------------------------------------------------------------

EXHIBIT 10.7
 
EXECUTION COPY


 
FIRST AMENDMENT TO CREDIT AGREEMENT
 
 
FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
November 3, 2008 (the “Amendment Date”), by and among TRICO SUPPLY AS, a limited
company organized under the laws of Norway (“Holdings”), TRICO SUBSEA HOLDING
AS, a limited company organized under the laws of Norway (“Trico Subsea
Holding”), TRICO SUBSEA AS, a limited company organized under the laws of Norway
(“Trico Subsea”), TRICO SHIPPING AS, a limited company organized under the laws
of Norway and wholly-owned Subsidiary of Holdings (“the Borrower”),  the Lenders
party hereto (each, a “Lender” and, collectively, the “Lenders”) and NORDEA BANK
FINLAND PLC, NEW YORK BRANCH, as Administrative Agent (in such capacity, the
“Administrative Agent”).  Unless otherwise indicated, all capitalized terms used
herein and not otherwise defined shall have the respective meanings provided
such terms in the Credit Agreement referred to below.
 
W I T N E S S E T H :
 
WHEREAS, the Borrower, Trico Subsea, Trico Subsea Holding, Holdings, the Lenders
from time to time party thereto, and the Administrative Agent are parties to a
Credit Agreement, dated as of May 14, 2008 (as amended, modified and/or
supplemented to, but not including, the date hereof, the “Credit Agreement”);
 
WHEREAS, subject to the terms and conditions of this First Amendment, the
parties hereto wish to amend certain provisions of the Credit Agreement as
herein provided and the parties hereby acknowledge and agree that the amendments
set forth below shall apply retroactively as of September 30, 2008 (the
“Effective Date”);
 
NOW, THEREFORE, it is agreed:
 
I.
Amendments to Credit Agreement.

 
1.           The definition of “Free Liquidity” in Section 1 is hereby amended
by deleting the reference to “the Borrower” contained therein and replacing it
with “Holdings” in lieu thereof.
 
2.           Section 9.01(vii) of the Credit Agreement is hereby amended by (i)
deleting the reference to “August 1, 2008” contained therein and replacing it
with “December 31, 2008 (or such later date as may be acceptable to the
Administrative Agent)” in lieu thereof and (ii) deleting the reference to
“$50,000,000” contained therein and replacing it with “NOK 82,000,000” in lieu
thereof.
 
3.           Section 9.08 of the Credit Agreement is hereby amended by deleting
the reference to “The Borrower” contained therein and replacing it with
“Holdings” in lieu thereof.

 
 

--------------------------------------------------------------------------------

 

II.
Miscellaneous Provisions.

 
1.           In order to induce the Lenders to enter into this First Amendment,
the Borrower hereby represents and warrants that (i) other than with respect to
a Default or Event of Default in relation to matters concerning items 1 through
3 in Section I above, no Default or Event of Default exists as of the Effective
Date (as defined herein) before giving effect to this First Amendment, (ii) no
Default or Event of Default exists as of the Effective Date (as defined herein)
after giving effect to this First Amendment and (iii) all of the representations
and warranties contained in the Credit Agreement or the other Credit Documents
are true and correct in all material respects on the Effective Date both before
and after giving effect to this First Amendment, with the same effect as though
such representations and warranties had been made on and as of the Effective
Date (it being understood that any representation or warranty made as of a
specific date shall be true and correct in all material respects as of such
specific date).
 
2.           This First Amendment shall be effective provided that neither
Holdings nor its Subsidiaries shall make any further drawings under the Carnegie
Loan Agreement
 
3.           The Credit Agreement is modified only by the express provisions of
this First Amendment and this First Amendment shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document except as specifically set forth herein.
 
4.           This First Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.
 
5.           THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
 
6.           This First Amendment shall become effective on the Amendment Date
(and the amendments and other modifications set forth herein shall apply
retroactively as of the Effective Date) when the Borrower, each other Credit
Party and the Required Lenders shall have signed a counterpart hereof (whether
the same or different counterparts) and shall have delivered (including by way
of facsimile or other electronic transmission) the same to White & Case LLP,
1155 Avenue of the Americas, New York, NY 10036; Attention:  May Yip (facsimile
number: 212-354-8113 / email: myip@whitecase.com).
 
7.           From and after the Amendment Date, all references in the Credit
Agreement and each of the other Credit Documents to the Credit Agreement shall
be deemed to be references to the Credit Agreement, as modified hereby.
 


*        *        *

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.
 

 
TRICO SUPPLY AS
       
By:
/s/ Rishi Varma
   
Name:  Rishi Varma
   
Title:    Director
       
TRICO SUBSEA HOLDING AS
       
By:
/s/ Rishi Varma
   
Name:  Rishi Varma
   
Title:    Director
       
TRICO SUBSEA AS
       
By:
/s/ Rishi Varma
   
Name:  Rishi Varma
   
Title:    Director
       
TRICO SHIPPING AS
       
By:
/s/ Gerry Gray
   
Name:  Gerry Gray
   
Title:    CEO

 
signature page to First Amendment Trico $200MM Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
   
Individually and as Administrative Agent
             
By:
/s/ Martin Lunder
   
Name: Martin Lunder
   
Title:   Senior Vice President
       
By:
/s/ George Fikaris
   
Name: George Fikaris
   
Title:   Assistant Vice President

 
signature page to First Amendment Trico $200MM Credit Agreement

 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE FIRST
DATE WRITTEN ABOVE, AMONG TRICO SUPPLY AS, TRICO SUBSEA HOLDING AS, TRICO SUBSEA
AS, TRICO SHIPPING AS, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND
PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
         
NAME OF INSTITUTION:
       
NORDEA BANK NORGE ASA, CAYMAN ISLANDS BRANCH
             
By:
/s/ Martin Lunder
   
Name: Martin Lunder
   
Title:   Senior Vice President
       
By:
/s/ George Fikaris
   
Name: George Fikaris
   
Title:   Assistant Vice President

 
signature page to First Amendment Trico $200MM Credit Agreement

 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE FIRST
DATE WRITTEN ABOVE, AMONG TRICO SUPPLY AS, TRICO SUBSEA HOLDING AS, TRICO SUBSEA
AS, TRICO SHIPPING AS, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND
PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
         
NAME OF INSTITUTION:
       
BAYERISCHE HYPO-UND VEREINSBANK AG
             
By:
/s/ Stephan Somitsch
   
Name:  Stephan Somitsch
   
Title:    Vice President
             
By:
/s/ Peter Grotheer-Isecke
   
Name:  Peter Grotheer-Isecke
   
Title:    Credit Analyst



signature page to First Amendment Trico $200MM Credit Agreement


--------------------------------------------------------------------------------